Exhibit 10.8
 
HIPCRICKET, INC.
2014 EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK AWARD NOTICE
 
    Hipcricket, Inc. (the "Company") hereby grants to you a Restricted Stock
Award (the "Award") for shares of the Company's Common Stock under the Company's
2014 Equity Incentive Plan (the "Plan"). The Award is subject to all the terms
and conditions set forth in this Restricted Stock Award Notice (the "Award
Notice") and in the Restricted Stock Award Agreement and the Plan, which are
attached to and incorporated into the Award Notice in their entirety.
Capitalized terms not defined in this Award Notice but defined in the Plan have
the same definitions as in the Plan.
 

Participant:   Grant Date:   Vesting Commencement Date:   Number of Shares
Subject to the Award (the "Shares"):   Fair Market Value Per Share on Grant
Date:  $ Purchase Price (per Share)  $ Vesting Schedule (subject to continued
employment or service):  

 
Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, the Award Notice, the Restricted Stock Award Agreement and the Plan.
You further acknowledge that as of the Grant Date, the Award Notice, the
Restricted Stock Award Agreement and the Plan set forth the entire understanding
between you and the Company regarding the Award and supersede all prior oral and
written agreements on the subject.
 
HIPCRICKET, INC.
 
____________________________
By:  ________________________
Title:  _______________________
 
PARTICIPANT
 
 
________________________
Signature
 
 
Address:  ________________
________________________
[  ]  Check Box if Not Legally Married
 
Attachments:
1.  Restricted Stock Award Agreement
 
 
 
PARTICIPANT'S SPOUSE
 
________________________
Signature
Print Name:  ______________

 
 
-1-

--------------------------------------------------------------------------------

 
 
HIPCRICKET, INC.
2014 EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK AWARD AGREEMENT
 
Pursuant to your Restricted Stock Award Notice (the "Award Notice") and this
Restricted Stock Award Agreement (this "Agreement"), Hipcricket, Inc.
(the "Company") has granted you a Restricted Stock Award (the "Award") under its
2014 Equity Incentive Plan (the "Plan") for the number of shares of the
Company's Common Stock indicated in your Award Notice (the
"Shares").  Capitalized terms not defined in this Agreement or the Award Notice
but defined in the Plan have the same definitions as in the Plan.
 

The details of the Award are as follows:

 
1.Vesting

 
The Award will vest and no longer be subject to forfeiture according to the
vesting schedule set forth in the Award Notice (the "Vesting Schedule"). Shares
subject to the portion of the Award that has vested and is no longer subject to
forfeiture according to the Vesting Schedule are referred to herein as "Vested
Shares."  Shares subject to the portion of the Award that has not vested and
remains subject to forfeiture under the Vesting Schedule are referred to herein
as "Unvested Shares."  The Unvested Shares will vest (and to the extent so
vested cease to be Unvested Shares remaining subject to forfeiture) in
accordance with the Vesting Schedule (the Unvested and Vested Shares are
collectively referred to herein as the "Shares").

 
2.Forfeiture of Unvested Shares upon Termination of Service

 
Unless the Plan Administrator determines otherwise prior to your Termination of
Service and except as otherwise set forth in the Award Notice, all Unvested
Shares will be immediately forfeited to the Company upon your Termination of
Service without payment of any consideration to you.

 
3.Consideration for Award

 
The Company acknowledges your payment of full consideration for the Award in the
form of services previously rendered and/or services to be rendered hereafter to
the Company.

 
4.Securities Law Compliance

 
4.1           You represent and warrant that you have been furnished with a copy
of the Plan.
 
4.2           You hereby agree that you will in no event sell or distribute all
or any part of the Shares unless (a) there is an effective registration
statement under the Securities Act and applicable state securities laws covering
any such transaction involving the Shares or (b) the Company receives an opinion
of your legal counsel (concurred in by legal counsel for the Company) stating
that such transaction is exempt from registration or the Company otherwise
satisfies itself that such transaction is exempt from registration.  You also
hereby confirm and understand that even if the Shares acquired pursuant to this
Agreement have been registered under the Securities Act, if and so long as you
are an affiliate of the Company for purposes of Rule 144 of the Securities Act,
any subsequent sale of the Shares by you must either be registered under the
Securities Act or must satisfy the requirements of Rule 144 or another
applicable exemption from such registration requirements.
 
4.3           You hereby consent to the placing of a stop-transfer order on the
books of the Company and with any transfer agents against the Shares until the
Shares may be legally resold or distributed.
 
4.4           You hereby agree to indemnify the Company and hold it harmless
from and against any loss, claim or liability, including attorneys' fees or
legal expenses, incurred by the Company as a result of any breach by you of, or
any inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.

 
 
-2-

--------------------------------------------------------------------------------

 
 
5.Transfer Restrictions on Unvested Shares

 
Any sale, transfer, assignment, pledge, encumbrance, hypothecation, conveyance
in trust, gift, transfer by bequest, devise or descent, or other transfer or
disposition of any kind, whether voluntary or by operation of law, directly or
indirectly, of Unvested Shares will be strictly prohibited and void.

 
6.Section 83(b) Election for Award

 
You understand that under Section 83(a) of the Code, the excess of the Fair
Market Value of the Unvested Shares on the date the forfeiture restrictions
lapse over the purchase price, if any, paid for such Shares will be taxed, on
the date such forfeiture restrictions lapse, as ordinary income subject to
payroll and withholding tax and tax reporting, as applicable.  For this purpose,
the term "forfeiture restrictions" means the right of the Company to receive
back any Unvested Shares upon your Termination of Service.  You understand that
you may elect under Section 83(b) of the Code to be taxed at the time the
Unvested Shares are acquired, rather than when and as the Unvested Shares cease
to be subject to the forfeiture restrictions.  Such election (an "83(b)
Election") must be filed with the Internal Revenue Service within 30 days from
the Grant Date of the Award.  Even if the Fair Market Value of the Unvested
Shares on the Grant Date equals the purchase price, if any (and thus no tax is
payable), if you elect to file an 83(b) Election, you must file the election
within the 30-day period to avoid the risk of adverse tax consequences in the
future.
 
You understand that there is a risk the Internal Revenue Service might challenge
the Company's determination of the Fair Market Value of the Shares, in which
case you may be deemed to have received more ordinary income than originally
estimated.  You also understand that (a) you will not be entitled to a deduction
for any ordinary income previously recognized as a result of the 83(b) Election
if the Unvested Shares are subsequently forfeited to the Company, and (b) the
83(b) Election may cause you to recognize more ordinary income than you would
have otherwise recognized if the Internal Revenue Service determines that the
value of the Unvested Shares on the date the Shares are transferred is higher
than the Fair Market Value of the Shares on that date as determined by the
Company and/or the value of the Unvested Shares subsequently declines.
 
THE FORM FOR MAKING AN 83(b) ELECTION IS ATTACHED TO THIS AGREEMENT AS
EXHIBIT B.  YOU UNDERSTAND THAT FAILURE TO FILE SUCH AN ELECTION WITHIN THE
30-DAY PERIOD MAY RESULT IN THE RECOGNITION OF ORDINARY INCOME BY YOU AS THE
FORFEITURE RESTRICTIONS LAPSE.  You further understand that an additional copy
of such election form should be filed with your federal income tax return for
the calendar year in which the date of this Agreement falls.  You acknowledge
that the foregoing is only a summary of the federal income tax laws that apply
to the acquisition of the Unvested Shares under this Agreement and does not
purport to be complete.  YOU FURTHER ACKNOWLEDGE THAT THE COMPANY HAS DIRECTED
YOU TO SEEK INDEPENDENT ADVICE REGARDING THE APPLICABLE PROVISIONS OF THE CODE,
THE INCOME TAX LAWS OF ANY MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH YOU
MAY RESIDE, AND THE TAX CONSEQUENCES OF YOUR DEATH.
 
You agree to execute and deliver to the Company with this Agreement a copy of
the Acknowledgment and Statement of Decision Regarding Section 83(b) Election
attached hereto as Exhibit A.  You further agree that you will execute and
deliver to the Company with this Agreement a copy of the 83(b) Election attached
hereto as Exhibit B if you choose to make such an election.

 
7.Book Entry Registration of Shares

 
The Company may issue the Shares by registering the Shares in book entry form
with the Company's transfer agent in your name in which case the applicable
restrictions will be noted in the records of the Company's transfer agent in the
book entry system.
 
 
-3-

--------------------------------------------------------------------------------

 
 
8.Stop-Transfer Notices

 
You understand and agree that, in order to ensure compliance with the
restrictions referred to in this Agreement, the Company may issue appropriate
"stop-transfer" instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records.  The Company will not be required to
(a) transfer on its books any Shares that have been sold or transferred in
violation of the provisions of this Agreement or (b) treat as the owner of the
Shares, or otherwise accord voting, dividend or liquidation rights to, any
transferee to whom the Shares have been transferred in contravention of this
Agreement.

 
9.Independent Tax Advice

 
You acknowledge that determining the actual tax consequences to you of acquiring
or disposing of the Shares may be complicated.  These tax consequences will
depend, in part, on your specific situation and may also depend on other
variables not within the control of the Company.  You are aware that you should
consult a competent and independent tax advisor for a full understanding of the
specific tax consequences to you of acquiring or disposing of the Shares.  Prior
to executing the Award Notice, you either have consulted with a competent tax
advisor independent of the Company to obtain tax advice concerning the
acquisition or disposition of the Shares in light of your specific situation or
you have had the opportunity to consult with such a tax advisor but chose not to
do so.

 
10.Withholding and Disposition of Shares

 
As a condition to the removal of forfeiture restrictions from your Vested
Shares, you agree to make arrangements satisfactory to the Company for the
payment of any federal, state, local or foreign withholding tax obligations that
arise either upon acquisition of the Shares or as the forfeiture restrictions on
any Shares lapse.  Notwithstanding the previous sentence, you acknowledge and
agree that the Company and any Related Company have the right to deduct from
payments of any kind otherwise due to you (to the extent such payments are not
"deferred compensation" within the meaning of Section 409A of the Code or to the
extent such offset is permitted by Section 409A of the Code) any federal, state
or local taxes of any kind required by law to be withheld with respect to the
Award.

 
11.Limitation on Payments under Certain Circumstances

 
(a) Notwithstanding any other provision under this Agreement, in the event that
you become entitled to receive or receive any payments or benefits under an
Award or under any other plan, agreement, program or arrangement with the
Company or any Related Company (collectively, the "Payments"), that may
separately or in the aggregate constitute "parachute payments" within the
meaning of Section 280G of the Code and the Treasury regulations promulgated
thereunder ("Section 280G") and it is determined that, but for this Section
11(a), any of the Payments will be subject to any excise tax pursuant to Section
4999 of the Code or any similar or successor provision (the "Excise Tax"), the
Company shall pay to you either (i) the full amount of the Payments or (ii) an
amount equal to the Payments reduced by the minimum amount necessary to prevent
any portion of the Payments from being an "excess parachute payment" (within the
meaning of Section 280G) (the "Capped Payments"), whichever of the foregoing
amounts results in the receipt by you, on an after-tax basis (with consideration
of all taxes incurred in connection with the Payments, including the Excise
Tax), of the greatest amount of Payments notwithstanding that all or some
portion of the Payments may be subject to the Excise Tax.  For purposes of
determining whether you would receive a greater after-tax benefit from the
Capped Payments than from receipt of the full amount of the Payments and for
purposes of Section 11(c) below (if applicable), you shall be deemed to pay
federal, state and local taxes at the highest marginal rate of taxation for the
applicable calendar year.
 
 
-4-

--------------------------------------------------------------------------------

 

(b) All computations and determinations called for by Sections 11(a) and 11(c)
shall be made and reported in writing to the Company and you by a third-party
service provider selected by the Company (the "Tax Advisor"), and all such
computations and determinations shall be conclusive and binding on the Company
and you.  For purposes of such calculations and determinations, the Tax Advisor
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  The Company and you shall furnish to the
Tax Advisor such information and documents as the Tax Advisor may reasonably
request in order to make their required calculations and determinations.  The
Company shall bear all fees and expenses charged by the Tax Advisor in
connection with its services.
 
(c) In the event that Section 11(a) applies and a reduction is required to be
applied to the Payments thereunder, the Payments shall be reduced by the Company
in a manner and order of priority that provides you with the largest net
after-tax value; provided that payments of equal after-tax present value shall
be reduced in the reverse order of payment. Notwithstanding anything to the
contrary herein, any such reduction shall be structured in a manner intended to
comply with Section 409A of the Code.
 
12.General Provisions

 
12.1           Assignment.  The Company may assign its rights under this
Agreement at any time, whether or not such rights are then exercisable, to any
person or entity selected by the Board.
 
12.2           Notices.  Any notice required in connection with this Agreement
will be given in writing and will be deemed effective upon personal delivery or
upon deposit in the U.S. mail, registered or certified, postage prepaid and
addressed to the party entitled to such notice at the address indicated in the
Award Notice (which for the Company is its principal business address) or at
such other address as such party may designate by 10 days' advance written
notice under this Section 12.2 to all other parties to this Agreement.
 
12.3           Adjustments.  In the event of any stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the Company's outstanding Common Stock effected as a class without the
Company's receipt of consideration, any new, substituted or additional
securities distributed with respect to the Shares will be immediately subject to
the provisions of this Agreement to the same extent the Shares are at such time
covered by such provisions.
 
12.4           No Waiver.  No waiver of any provision of this Agreement will be
valid unless in writing and signed by the person against whom such waiver is
sought to be enforced, nor will failure to enforce any right hereunder
constitute a continuing waiver of the same or a waiver of any other right
hereunder.
 
12.5           Undertaking.  You hereby agree to take whatever additional action
and execute whatever additional documents the Company may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you or the Shares pursuant to the express
provisions of this Agreement.
12.6           Agreement Is Entire Contract.  This Agreement and the Award
Notice constitute the entire contract between the parties hereto with regard to
the subject matter hereof and supersede all prior oral and written agreements on
the subject.  This Agreement and the Award Notice are made pursuant to the
provisions of the Plan and will in all respects be construed in conformity with
the express terms and provisions of the Plan.
 
12.7           Successors and Assigns.  The provisions of this Agreement will
inure to the benefit of, and be binding on, the Company and its successors and
assigns and you and your legal representatives, heirs, legatees, distributees,
assigns and transferees by operation of law, whether or not any such person will
have become a party to this Agreement and agreed in writing to join herein and
be bound by the terms and conditions hereof.

 
 
-5-

--------------------------------------------------------------------------------

 
 
12.8           No Employment or Service Contract.  Nothing in this Agreement
will affect in any manner whatsoever the right or power of the Company, or a
Related Company, to terminate your employment or services on behalf of the
Company, for any reason, with or without cause.
 
12.9           Stockholder of Record.  You will be recorded as a stockholder of
the Company and will have, subject to the provisions of this Agreement and the
Plan, all the rights of a stockholder with respect to the Shares.
 
12.10           Counterparts.  The Award Notice may be executed in two or more
counterparts, each of which will be deemed an original, but which, upon
execution, will constitute one and the same instrument.
 
12.11           Governing Law.  To the extent not otherwise governed by the laws
of the United States, this Agreement will be construed and administered in
accordance with and governed by the laws of the State of Delaware without giving
effect to principles of conflicts of law.

 
 
-6-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
ACKNOWLEDGMENT AND STATEMENT
OF DECISION REGARDING SECTION 83(b) ELECTION

 
The undersigned, a recipient of __________ shares of Common Stock of Hipcricket,
Inc., a Delaware corporation (the "Company"), pursuant to a restricted stock
award granted pursuant to the Company's 2014 Equity Incentive Plan (the "Plan"),
hereby states as follows:
 
1.           The undersigned acknowledges receipt of a copy of the Plan relating
to the offering of such shares.  The undersigned has carefully reviewed the Plan
and the Restricted Stock Award Notice and Restricted Stock Award Agreement
pursuant to which the award was granted.
 
2.           The undersigned either (check and complete as applicable):

 
(a) has consulted, and has been fully advised by, the undersigned's own tax
advisor, ________________________, whose business address is
_________________________, regarding the federal, state and local tax
consequences of acquiring shares under the Plan, and particularly regarding the
advisability of making an election pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended (the "Code"), and pursuant to the corresponding
provisions, if any, of applicable state law, or
 
(b) has knowingly chosen not to consult such a tax advisor.

 
3.           The undersigned hereby states that the undersigned has decided
(check as applicable)

 
(a) to make an election pursuant to Section 83(b) of the Code, and is submitting
to the Company, together with the undersigned's executed Restricted Stock Award
Notice, an executed form entitled "Election Under Section 83(b) of the Internal
Revenue Code of 1986", or
 
(b) not to make an election pursuant to Section 83(b) of the Code.

 
4.           Neither the Company nor any affiliate or representative of the
Company has made any warranty or representation to the undersigned with respect
to the tax consequences of the undersigned's acquisition of shares under the
Plan or of the making or failure to make an election pursuant to Section 83(b)
of the Code or the corresponding provisions, if any, of applicable state law.

 
 
 
Dated:  ____________________________
 
 
Dated:  ____________________________
 
 
 
________________________________
Recipient
 
________________________________
Spouse of Recipient
 
________________________________
Spouse's Printed Name

 
 
-7-

--------------------------------------------------------------------------------

 
 
EXHIBIT B

 
See attached.
 
 
-8-

--------------------------------------------------------------------------------

 
 
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986

 
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer's gross income for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer's receipt of the property described below:

 
1.The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:

 
NAME OF TAXPAYER:  __________________________________

 
NAME OF SPOUSE:  __________________________________
ADDRESS:  __________________________________
              __________________________________
IDENTIFICATION NO. OF TAXPAYER:  __________________________________
IDENTIFICATION NO. OF SPOUSE:  __________________________________
TAXABLE YEAR:  ___________

 
2.The property with respect to which the election is made is described as
follows:  _______ shares of the Common Stock of Hipcricket, Inc., a Delaware
corporation (the "Company").
 
3.The date on which the property was transferred is:  _____________, 20___
 
4.The property is subject to the following restrictions:
 
5.The aggregate fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is:  $____________
 
6.The amount (if any) paid for such property is:  $________

 
The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned's receipt of the
above-described property.  The undersigned is the person performing the services
in connection with the transfer of said property.

 
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner.
_________________________

Dated:  _________________________
 
Dated:  _________________________
_________________________
Recipient
_________________________
Recipient's Spouse

 
 
-9-

--------------------------------------------------------------------------------

 
 
DISTRIBUTION OF COPIES

 
1.File original with the Internal Revenue Service Center where the taxpayer's
income tax return will be filed.  Filing must be made by no later than 30 days
after the date the property was transferred.
 
2.Attach one copy to the taxpayer's income tax return for the taxable year in
which the property was transferred.
 
3.Mail one copy to the Company at the following address:

 
Hipcricket, Inc.

110 110th Avenue NE, Suite 410
Bellevue, WA 98004